Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8, 10, 13-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravasz et al. (U.S. Patent No. 10,990,240) in view of Mott et al. (U.S. Patent No. 9,734,634).
With respect to claim 1, Ravasz et al. disclose a method for providing an extended reality (XR) user interface, the method comprising:
at a user device executing an extended reality (XR) application (column 15, lines 6-8, Responsive to control by application engine 320, rendering engine 322 generates 3D artificial reality content for display to the user by application engine 340 of HMD 112):
receiving content information about a hierarchical container structure (column 20, lines 33-38, the first container may be a file folder, and each of the application content items may be files, such as text documents, media items, slideshow presentations, spreadsheet documents, database documents, or any other document that may be read by a computing device);
obtaining, via the XR application, spatial information about a physical and/or virtual environment (column 10, lines 54-59, the artificial reality application may render, based on a current viewing perspective determined for HMD 112C, artificial reality content 122 having virtual objects 128A-128C (collectively, “virtual objects 128”) as spatially overlaid upon real world objects 108A-108C (collectively, “real world objects 108”), which implies obtaining spatial information about the real world objects 108A-108C);
generating, using the content information, at least one immersive visual element for visually representing the hierarchical container structure, wherein each of the at least one immersive visual element represents a container, a sub-container, or a data element of the hierarchical container structure (column 24, lines 12-15, In the particular sequence of FIGS. 6A-6C, container 624A may be a window representative of a first file folder that includes files represented by graphical user interface elements 626A-626C); and
providing, using the XR application, the user can access elements of the hierarchical container structure from within the at least one immersive visual element (column 23, lines 36-45, In FIG. 5B, while HMD 512 detects that the selection gesture is still formed, HMD 512 may detect a subsequent movement of hand 532. HMD 512 may render this movement by rendering virtual hand 536 and application content item 526D moving along a path in artificial reality content 522 substantially similar to the path HMD 512 and image capture devices 538 detect hand 532 moving along in the physical environment. This results in HMD 512 rendering application content item 526D at a location outside of container 524A).
However, Ravasz et al. do not expressly disclose providing, using the XR application, the spatial information, and a display, the at least one immersive visual element by augmenting a view of the physical and/or virtual environment so that a user can interact with the at least one immersive visual element and view the physical and/or virtual environment through the at least one immersive visual element.
Mott et al., who also deal with augmented reality, disclose a method for providing, using the XR application, the spatial information, and a display, the at least one immersive visual element by augmenting a view of the physical and/or virtual environment (column 5, lines 31-34, FIG. 3 illustrates an example environment 300 in which various embodiments can be utilized. Environment 300 is a camera environment that shows a computer generated container 320 including a representation of an object 330) so that a user can interact with the at least one immersive visual element (column 8, lines 32-34, input at a computing device (e.g., gestures on a touchscreen) may cause a container 320 to move within a camera environment) and view the physical and/or virtual environment through the at least one immersive visual element (column 7, lines 63-66, Once a representation of an object 330 is created, it may be shown in a container 320 that represents the dimensions of an object. The container and/or the edges of the container 320 may be transparent, semi-transparent, or solid).
Ravasz et al. and Mott et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of providing, using the XR application, the spatial information, and a display, the at least one immersive visual element by augmenting a view of the physical and/or virtual environment so that a user can interact with the at least one immersive visual element and view the physical and/or virtual environment through the at least one immersive visual element, as taught by Mott et al., to the Ravasz et al. system, because this would allow a user to see the container 420, or the representation of the object 430 inside the container, from a different viewpoint (column 8, lines 56-59 of Mott et al.) and a user viewing the container in a camera environment can see objects and surfaces behind the container (column 3, lines 18-21 of Mott et al.).
With respect to claim 4, Ravasz et al. as modified by Mott et al. disclose the method of claim 1 wherein the spatial information includes a location of a ground plane in the physical and/or virtual environment, a location of a vertical surface in the physical and/or virtual environment, or a location of a horizontal surface in the physical and/or virtual environment (Ravasz et al.: column 10, lines 54-59, the artificial reality application may render, based on a current viewing perspective determined for HMD 112C, artificial reality content 122 having virtual objects 128A-128C (collectively, “virtual objects 128”) as spatially overlaid upon real world objects 108A-108C (collectively, “real world objects 108”), vertical surfaces of real objects 108A-108C shown in Fig. 1B).
With respect to claim 5, Ravasz et al. as modified by Mott et al. disclose the method of claim 1 wherein the at least one immersive visual element is represented as a semi-translucent shape element representing the hierarchical container structure (Mott et al.: column 7, lines 63-66, Once a representation of an object 330 is created, it may be shown in a container 320 that represents the dimensions of an object. The container and/or the edges of the container 320 may be transparent, semi-transparent, or solid); and wherein the semi-translucent shape element includes one or more additional immersive visual elements representing files, images, videos and/or sub-containers (Ravasz et al.: column 24, lines 12-15, In the particular sequence of FIGS. 6A-6C, container 624A may be a window representative of a first file folder that includes files represented by graphical user interface elements 626A-626C); or wherein the semi-translucent shape element is represented as a sphere-like bubble.
With respect to claim 6, Ravasz et al. as modified by Mott et al. disclose the method of claim 1 wherein providing the at least one immersive visual element includes allowing the user to interact with a first container element of the at least one immersive visual element by selecting or tapping the first container element, by selecting or tapping outside the first container element, by selecting or tapping a contained element within the first container element (Ravasz et al.: column 23, lines 36-45, In FIG. 5B, while HMD 512 detects that the selection gesture is still formed, HMD 512 may detect a subsequent movement of hand 532. HMD 512 may render this movement by rendering virtual hand 536 and application content item 526D moving along a path in artificial reality content 522 substantially similar to the path HMD 512 and image capture devices 538 detect hand 532 moving along in the physical environment. This results in HMD 512 rendering application content item 526D at a location outside of container 524A), by moving into or toward a physical location in the physical and/or virtual environment representing the first container element, or by moving away from the physical location in the physical and/or virtual environment representing the first container element.
With respect to claim 8, Ravasz et al. as modified by Mott et al. disclose the method of claim 1 wherein providing the at least one immersive visual element includes providing an interface for allowing the user to change or add information, immersive visual elements (Ravasz et al.: column 25, lines 12-18, As such, HMD 612 may render application content item 626D at the location in container 624B and artificial reality content 622 corresponding to the release point in the physical environment. HMD 612 may further detect hand 632 migrating back to a center position, and may render virtual hand 636 as such, thus adding an immersive visual element), or preferences to the immersive visual element or a related data file, wherein the changes are stored and accessible by one or more users (Ravasz et al.: column 24, lines 39-49, First container 624A includes application content items 626A-626C, and may be a private container visible only on HMD 612 and to user 610. Second container 624B may be a public container visible on HMD 612 and to user 610, as well as on other HMDs connected to HMD 612 locally or over a network. Second container 624B is shown as an empty container in FIG. 6A. HMD 612 may also render application content item 626D outside of both containers, existing in artificial reality content 622 outside of the container construct).
With respect to claim 10, Ravasz et al. disclose a system (Ravasz et al.: column 13, lines 63-65, FIG. 3 is a block diagram showing example implementations of console 106 and head mounted display 112 of artificial reality system 10, 20 of FIGS. 1A, 1B) for providing an extended reality (XR) user interface, the system comprising: one or more processors (Ravasz et al.: column 14, lines 5-9, HMD 112 includes one or more processors 302 and memory 304 that, in some examples, provide a computer platform for executing an operating system 305, which may be an embedded, real-time multitasking operating system, for instance, or other type of operating system); and a user device executing an extended reality (XR) application using the one or more processors (Ravasz et al.: column 15, lines 6-8, Responsive to control by application engine 320, rendering engine 322 generates 3D artificial reality content for display to the user by application engine 340 of HMD 112), wherein the user device is configured to perform operations comprising the method of claim 1; see rationale for rejection of claim 1.
With respect to claim 13, Ravasz et al. as modified by Mott et al. disclose the system of claim 10 for executing the method of claim 4; see rationale for rejection of claim 4.
	With respect to claim 14, Ravasz et al. as modified by Mott et al. disclose the system of claim 10 for executing the method of claim 5; see rationale for rejection of claim 5.
	With respect to claim 15, Ravasz et al. as modified by Mott et al. disclose the system of claim 10 for executing the method of claim 6; see rationale for rejection of claim 6.
With respect to claim 17, Ravasz et al. as modified by Mott et al. disclose the system of claim 10 for executing the method of claim 8; see rationale for rejection of claim 8.
	With respect to claim 19, Ravasz et al. as modified by Mott et al. disclose a non-transitory computer readable medium storing executable instructions (Ravasz et al.: column 28, lines 56-62, The techniques described in this disclosure may also be embodied or encoded in a computer-readable medium, such as a computer-readable storage medium, containing instructions) that when executed by at least one processor of a computer cause the computer to perform operations comprising the method of claim 1; see rationale for rejection of claim 1.

Claim(s) 2, 9, 11, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravasz et al. (U.S. Patent No. 10,990,240) in view of Mott et al. (U.S. Patent No. 9,734,634) and further in view of Harazi et al. (U.S. PGPUB 20210034225).
	With respect to claim 2, Ravasz et al. as modified by Mott et al. disclose the method of claim 1. However, Ravasz et al. as modified by Mott et al. do not expressly disclose the content information is provided in a human readable file format, an extensible markup language (XML) format, a data interchange format, or a JavaScript object notation (JSON) format.
	Harazi et al., who also deal with containers, disclose a method wherein the content information is provided in a human readable file format, an extensible markup language (XML) format, a data interchange format, or a JavaScript object notation (JSON) format (paragraph 172, This content may be recursively defined and displayed as recursively-nested sets of vertical or horizontal containers encompassing further containers, image boxes, and text boxes, where the content is mapped to the containers pursuant to the JSON definition (e.g., with identifiers mapping units of the content to containers pursuant to a particular arrangement)).
	Ravasz et al., Mott et al., and Harazi et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein content information is provided in a human readable file format, an extensible markup language (XML) format, a data interchange format, or a JavaScript object notation (JSON) format, as taught by Harazi et al., to the Ravasz et al. as modified by Mott et al. system, because this would cause a GUI to be consistently displayed across different devices, regardless of the features and functionalities of those devices (paragraph 141 of Harazi et al.).
	With respect to claim 9, Ravasz et al. as modified by Mott et al. and Harazi et al. disclose the method of claim 1 wherein the content information is stored and indexed using a unique identifier for subsequent usage by the user device (Harazi et al.: paragraph 135, the content may be displayed as a vertical list of rows providing parameters, and associated values, all mapped pursuant to a recursively-defined, container-based arrangement of content (e.g., utilizing the one or more identifiers within one or more of the recursively-defined containers), paragraph 172, This content may be recursively defined and displayed as recursively-nested sets of vertical or horizontal containers encompassing further containers, image boxes, and text boxes, where the content is mapped to the containers pursuant to the JSON definition (e.g., with identifiers mapping units of the content to containers pursuant to a particular arrangement)).
With respect to claim 11, Ravasz et al. as modified by Mott et al. and Harazi et al. disclose the system of claim 10 for executing the method of claim 2; see rationale for rejection of claim 2.
With respect to claim 18, Ravasz et al. as modified by Mott et al. and Harazi et al. disclose the system of claim 10 for executing the method of claim 9; see rationale for rejection of claim 9.
	With respect to claim 20, Ravasz et al. as modified by Mott et al. and Harazi et al. disclose the non-transitory computer readable medium of claim 19 for implementing the method of claim 2; see rationale for rejection of claim 2.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravasz et al. (U.S. Patent No. 10,990,240) in view of Mott et al. (U.S. Patent No. 9,734,634) and further in view of Carre et al. (U.S. PGPUB 20150348329).
	With respect to claim 3, Ravasz et al. as modified by Mott et al. disclose the method of claim 1. However, Ravasz et al. as modified by Mott et al. do not expressly disclose the content information is provided in response to detecting or scanning an image or an object, by utilizing a uniform resource identifier (URI), or by clicking or selecting a hyperlink or interactive object via a user interface.
	Carre et al., who also deal with augmented reality, disclose a method wherein the content information is provided in response to detecting or scanning an image or an object, by utilizing a uniform resource identifier (URI), or by clicking or selecting a hyperlink or interactive object via a user interface (paragraph 22, An augmented reality is provided to a user on a mobile device by scanning a quick response code or redirecting to a uniform resource identifier (URI) associated with a target in the real world).
	Ravasz et al., Mott et al., and Carre et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the content information is provided in response to detecting or scanning an image or an object, by utilizing a uniform resource identifier (URI), or by clicking or selecting a hyperlink or interactive object via a user interface, as taught by Carre et al., to the Ravasz et al. as modified by Mott et al. system, because this accelerates the recognition of a real scene and facilitates the execution of an augmented reality session (paragraph 22 of Carre et al.).
With respect to claim 12, Ravasz et al. as modified by Mott et al. and Carre et al. disclose the system of claim 10 for executing the method of claim 3; see rationale for rejection of claim 3.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravasz et al. (U.S. Patent No. 10,990,240) in view of Mott et al. (U.S. Patent No. 9,734,634) and further in view of Ben-Dor et al. (U.S. PGPUB 20190362556).
	With respect to claim 7, Ravasz et al. as modified by Mott et al. disclose the method of claim 1. However, Ravasz et al. as modified by Ben-Dor et al. do not expressly disclose providing the at least one immersive visual element includes providing one or more visual cues for enhancing user experience or user interaction, wherein the one or more visual cues includes providing a shadow for the at least one immersive visual element, providing shading for the at least one immersive visual element, providing descriptive text or user prompts associated with the at least one immersive visual element, or providing a visual transition for indicating a user interaction event or for different actions associated with the at least one immersive visual element.
	Ben-Dor et al., who also deal with augmented reality, disclose a method for providing the at least one immersive visual element includes providing one or more visual cues for enhancing user experience or user interaction, wherein the one or more visual cues includes providing a shadow for the at least one immersive visual element, providing shading for the at least one immersive visual element, providing descriptive text or user prompts associated with the at least one immersive visual element, or providing a visual transition for indicating a user interaction event or for different actions associated with the at least one immersive visual element (paragraph 79, the user might look at a particular folder and might perform a gesture with the user's hand(s) or a pointer or selection device(s) (in accordance with predefined characteristics or parameters for a selection gesture), which indicate that the user desires to select this particular folder, resulting in the selected folder being highlighted by an image overlay (e.g., a highlighting-based field, floating hologram, or other appropriate image, or the like) as above).
	Ravasz et al., Mott et al., and Ben-Dor et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of providing the at least one immersive visual element includes providing one or more visual cues for enhancing user experience or user interaction, wherein the one or more visual cues includes providing a shadow for the at least one immersive visual element, providing shading for the at least one immersive visual element, providing descriptive text or user prompts associated with the at least one immersive visual element, or providing a visual transition for indicating a user interaction event or for different actions associated with the at least one immersive visual element, as taught by Ben-Dor et al., to the Ravasz et al. as modified by Mott et al. system, because this would provide visual feedback to the user interface to improve the user experience.
With respect to claim 16, Ravasz et al. as modified by Mott et al. and Ben-Dor et al. disclose the system of claim 10 for executing the method of claim 7; see rationale for rejection of claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 11,210,862 to Ciereszko et al. for a method of obtaining spatial information from an environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
11/16/22